WiNsnow, J.
The respondent moves to dismiss the appeal for the reason that the question at issue has ceased to be of any practical importance and is a mere moot question. It is apparent that a decision one way or the other will accomplish nothing, so far as the parties are concerned. Both the primary election and the municipal election, to which the primary was merely preliminary, have long since passed into history, and no judgment now made can in any way affect either election. There can be no actual controversy between the parties as to the manner of printing a primary ballot or conducting a primary election which performed its sole function more than six months ago. The principle is familiar that “courts sit only to decide actual controversies, and not to answer mere moot questions of law *545or fact.” Hogan v. La Crosse, 104 Wis. 106, 80 N. W. 105. Nor will tbis court entertain an. appeal unless the appellant has an existing right which the order or judgment appealed from, if erroneous, has substantially prejudiced. Id.; Mills v. Green, 159 U. S. 651, 16 Sup. Ct. 132. It is plain that there is no such case here.
The appellant places reliance upon the case of State ex rel. Runge v. Anderson, 100 Wis. 523, 76 N. W. 482, but the distinction between the two cases is manifest. That was a mandamus action, and the appeal was taken from an order quashing the writ because it did not state facts sufficient to constitute a cause of action. This order granted no leave to amend, and hence necessarily determined the action, and would be followed by judgment for costs, and, if reversed, the appellant would be entitled to recover costs and nominal damages in the trial court. These considerations were held to bo sufficient to make the case one involving a real and existing; controversy, notwithstanding the fact that a decision could not-affect the main controversy upon the merits raised in the trial court. In the present case there is no such situation. The order appealed from imposed no costs, and in no way affects the final determination of the action, either as to the merits, or as to costs. It is as harmless as a spent rifle ball. The; questions presented by the appeal have become merely aea--demic and we must decline to consider them.
By the Gowrt. — Appeal dismissed.